Citation Nr: 1032259	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-24 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a herniated nucleus 
pulposus, L4-S1, status post spinal fusion, currently rated as 60 
percent disabling.

2.  Entitlement to an increased rating for hypertension with 
cardiomegaly, currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971 and 
from November 1971 to February 1988.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Veteran failed to report for a videoconference hearing before 
the Board in August 2008.  He has not requested that the hearing 
be rescheduled.  Accordingly, his request for a Board hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2009). 


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board notes that the Veteran, through his representative, 
maintains in a July 2010 written brief that the disabilities at 
issue have worsened since his most recent examination to 
determine the severity of the disabilities in April 2005.  The 
record reflects that the Veteran was afforded VA examinations to 
determine the current degree of severity of the disabilities at 
issue in April 2005, but also shows that he was afforded a VA 
examination in June 2008 to determine the current degree of 
severity of his service-connected disabilities and the impact of 
the disabilities on his employability.  Thereafter, he was 
granted entitlement to a total rating based on unemployability 
due to service-connected disabilities.  The June 2008 VA 
examination report does not provide sufficient information to 
rate the Veteran's hypertension with cardiomegaly.  Therefore, a 
remand of this case to afford the Veteran a VA examination to 
determine the current degree of severity of his hypertension with 
cardiomegaly is required.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Since a remand of the Veteran's hypertension with cardiomegaly 
claim is required and additional records pertinent to the 
Veteran's low back disability might be received while the case is 
in remand status, and in light of the representative's request 
that the Veteran be afforded a VA examination of his low back, 
the Board has also determined that the Veteran should be afforded 
another VA examination to determine the current degree of 
severity of his low back disability.

However, before any additional development is attempted, the 
originating agency should contact the Veteran to determine if he 
desires to continue his appeal.  In this regard, the Board notes 
that the veteran has not submitted any correspondence since the 
May 2008 rating decision granting him compensation at the 100 
percent rate, and he did not appear for the Travel Board hearing 
scheduled for July 2008.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
action(s):

1.  The Veteran should be contacted and 
requested to indicate in writing whether he 
desires to withdraw his appeal.  If he does 
not withdraw his appeal, the following should 
be accomplished

2.  Obtain and associate with the claims file 
any pertinent records adequately identified 
by the Veteran, including any ongoing medical 
records from the Pittsburgh VAMC.

3.  Then, afford the Veteran an examination 
or examinations by an examiner or examiners 
with appropriate expertise to determine the 
current severity of the Veteran's service-
connected disabilities on appeal.  The claims 
folder must be made available to and reviewed 
by the examiner(s).  Any indicated studies 
should be performed.  The RO or the AMC 
should ensure that all information required 
for rating purposes is provided by the 
examiner(s).

4.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the claims.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is returned 
to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


